TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 13, 2019



                                      NO. 03-17-00271-CR


                              Thomas Ritchie McBride, Appellant

                                                v.

                                  The State of Texas, Appellee


             APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND KELLY
              AFFIRMED IN PART; REVERSED AND REMANDED IN PART—
                        OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in a portion

of the district court’s judgment of conviction. Therefore, the Court affirms the portion of the

district court’s judgment adjudicating McBride’s guilt, reverses the portion of the judgment

imposing punishment, and remands this cause for a new punishment hearing. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.